Title: To James Madison from Edmund Randolph, 1 July 1812
From: Randolph, Edmund
To: Madison, James


Dear sir
Winchester July 1. 1812
I am greatly indebted to you for your prompt and efficient relief in the difficulty, which I had no reason to expect. As soon as I see my son in law Thomas Preston, whom I presume to be now in Baltimore, I shall move on to the medicinal springs either in Berkeley or Bath county.

I scarcely see a man, who does not feel himself elated with the hope, that Rodgers’s pursuit of the Jamaica fleet may be successful. For altho’ to multitudes the war was and is very grating, and they would have averted it if they could, while it was merely in a state of preparation, yet the commencement of it has turned their minds to objects of glory, and patriotism. I own, that I expected to see a flood of abuse in the papers of this place: but I am now persuaded, that, unless some dreadful disaster should over take us, a popularity awaits the government, which those, who administer it little counted upon. I am dear sir your obliged friend
Edm: Randolph.
